UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1352


THOMAS A. DAVIS,

                Plaintiff – Appellant,

           v.

MPW INDUSTRIAL SERVICES, INC.,

                Defendant – Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:08-cv-03286-JMC)


Argued:   March 20, 2013                   Decided:   July 23, 2013


Before TRAXLER, Chief Judge, WYNN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Chief Judge Traxler and Senior Judge Hamilton joined.


ARGUED: William Andrew Arnold, W. ANDREW ARNOLD, PC, Greenville,
South Carolina, for Appellant.         Phillip Arthur Kilgore,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.       ON BRIEF: Jeffrey P. Dunlaevy,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
WYNN, Circuit Judge:

      In this contract dispute before us on diversity grounds,

Plaintiff Thomas A. Davis argues that the district court erred

by   denying     his      motion      for    a    new   trial,     refusing       to    give    a

requested jury instruction, and denying him treble damages and

attorneys’ fees under South Carolina’s Wage Payment Act.                                       We

summarily       reject       Davis’s        arguments      and    affirm       the     district

court’s    rulings         in   Defendant        MPW    Industrial       Services,       Inc.’s

favor.



                                                 I.

      MPW is an industrial cleaning business that services South

Carolina businesses including a BMW manufacturing plant.                                  Davis

began working for MPW in 1997, and in 2005, was promoted to

account manager for MPW’s BMW account.

      On    July       26,      2005,       David      Barrows,        MPW’s    Director       of

Operations, met with Davis to give him a written offer for the

promotion.          Jody     Kerns,     the      former    BMW    account       manager,    had

previously      discussed        the    position          with    Davis,       including   the

option     of   a    1%      bonus    for     generating         new    work    outside     the

existing BMW account.                Because the July 26 offer letter omitted

terms including the new work bonus, Barrows called Paul Bechard,

an MPW General Manager.               Barrows then handwrote additional terms

on the bottom of the offer letter, including a “[n]ew work bonus


                                                 2
for increase of contract at BMW.”                     J.A. 442.         Davis signed the

letter the next day.

       According to Bechard, the new work bonus in Davis’s offer

letter      referred     to    a    “project       booking   bonus”      policy      that   he

developed to pay account managers a 1% bonus on growth beyond

the    annual      baseline         budget   for      each     account.        J.A.     543.

Bechard’s        draft   policy       defined       new    business       as   “additional

booked business beyond MPW [Facility Management] annual budgeted

revenue for that account and annual year and is considered out

of the base contract scope.”                 Supp. J.A. 3.             Davis never saw a

copy   of    Bechard’s        draft     policy.        And    MPW      never   implemented

Bechard’s draft policy.                 Bechard testified, however, that he

believed Davis was owed a new work bonus.

       In   May    2008,      MPW    fired   Davis        after   he    violated     company

policy      by    allowing      other    MPW       employees      to    take   his    unused

vacation time.           Several months later, Davis sued MPW in state

court.       Davis alleged that MPW breached its contract with him

and violated the South Carolina Wage Payment Act by failing to

pay him a 1% bonus worth over $120,000 and business expenses

totaling $11,178.51.

       MPW removed the case to federal court, where it was tried

in February 2011.             At trial, the parties proffered contradictory

evidence indicating how the new work bonus, if it were owed,

might be calculated and what it would total.                           For example, Davis


                                               3
testified that the bonus should total $111,297.07.               By contrast,

former BMW account manager Kerns testified that no bonus was

owed; if one was, it would total only $7,920.88 according to his

calculation.       And per MPW Controller Shane DeFazio, based on

former MPW General Manager Bechard’s testimony, if a bonus were

owed, it would total either $14,240.86 or $45,131.03, depending

on the formula used.

        The jury returned a verdict finding that the parties had

entered into a contract for a new work bonus, MPW breached the

contract, and Davis was entitled to a new work bonus of $14,526.

The jury denied Davis’s expenses claim.               Davis moved for an

award     of    attorneys’    fees   and    treble   damages     under   South

Carolina’s Wage Payment Act and for a new trial.                 The district

court denied both motions.

     On appeal, Davis challenges the jury’s damages award, the

district court’s refusal to give a proposed jury instruction,

and the district court’s denial of his motion for treble damages

and attorneys’ fees.         We address each issue in turn.



                                      II.

     With his first argument, Davis contends that the jury’s

damages award “was against the clear weight of the evidence and

based    upon   false   evidence.”     Appellant’s    Br.   at   27.     Davis




                                       4
argues that the district court therefore erred in denying his

motion for a new trial on that basis.

     “The decision to grant or deny a motion for a new trial is

within the sound discretion of the district court and will not

be disturbed absent a clear showing of abuse of discretion.”

Chesapeake Paper Prods. Co. v. Stone & Webster Eng’g Corp., 51

F.3d 1229, 1237 (4th Cir. 1995) (quotation marks omitted).                   Our

review here reveals no such “clear showing” of abuse.              See id.

     The main thrust of Davis’s argument:              Because MPW presented

the evidence regarding the $14,526 bonus figure as proof that

there was no meeting of the minds, the jury should not have been

permitted to use it in calculating Davis’s damages.                   Notably,

however, Davis made no such argument at trial.                  Davis made no

objection   to   the   pertinent     evidence   when    it   was   introduced.

Further, Davis neglected to request a jury instruction limiting

in any way the jury’s use of the evidence supporting its $14,526

award.   See Curley v. Standard Motor Prods., Inc., 27 F.3d 562

(4th Cir. 1994) (unpublished table decision) (affirming denial

of motion for a new trial where the “motion for a new trial was

based primarily on objections which were foreclosed by [party’s]

failure to object to the introduction of evidence, and [party’s]

approval of, or failure to object to the court’s instructions”).

     Further, with this argument, Davis asks us to jettison the

jury’s   award   because   it   is    inconsistent       with   the   parties’


                                       5
theories of the case.        Certainly, under the circumstances here,

in which the complaining party in no way attempted to limit the

jury’s use of the evidence supporting its award, “[t]hat the

jury’s verdict is not consistent with either party’s theory of

valuation is no ground for a retrial.”                 United States v. Smoot

Sand & Gravel Corp., 248 F.2d 822, 829 (4th Cir. 1957).



                                     III.

     With his next argument, Davis contends that the district

court’s “failure to give [his] requested jury instruction on

construing ambiguous contracts against the drafter was an abuse

of discretion.”      Appellant’s Br. at 33.             “Both the decision to

give (or not to give) a jury instruction and the content of an

instruction    are   reviewed      for   abuse    of    discretion.”     United

States v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992).                 Through

this deferential lens, we look to “whether the district court’s

instructions, construed as a whole, properly informed the jury

of   the    controlling    legal    principles         without   misleading    or

confusing the jury.”        Hartsell v. Duplex Prods. Inc., 123 F.3d

766, 775 (4th Cir. 1997).

     Upon    reviewing    the   record,      we   cannot   conclude    that   the

district court abused its discretion in refusing to give Davis’s

requested charge.         First, the requested instruction cannot be

squared with Davis’s position that the contract at issue here


                                         6
was oral.     Specifically, when asked in discovery to produce the

purported    contract          between    the      parties,    Davis   responded      that

“[t]he contract was oral” and that the July 26 letter was merely

“an attempt to memorialize the oral promise of a 1% new work

bonus.”     J.A. 459-460.          This discovery response was entered as a

joint exhibit at trial.               And Davis’s counsel confirmed at trial

that “we have an oral offer and acceptance . . . later put in

writing . . . .”          J.A. 301.

     South Carolina law indicates, “and the jury was so charged,

that in order to obtain relief based upon an oral contract, the

terms of a contract must be so clear, definite, certain, and

precise,    and     free       from     obscurity     or   self-contradiction         that

neither     party        can    reasonably         misunderstand       them,    and   can

understand     and       interpret        them     without     supplying       anything.”

Davis v. MPW Indus. Servs., Inc., 6:08-CV-03286-JMC, 2012 WL

527601, at *3 (D.S.C. Feb. 16, 2012) (citing Aust v. Beard, 230

S.C. 515, 521 (1957) and White v. Felkel, 222 S.C. 313, 324

(1952)).     Because Davis conceded that the contract at issue was

oral, the district court clearly did not abuse its discretion in

refusing     to     give       a   jury     charge        on   construing      ambiguous

contracts.         Further,        to    the     extent    Davis   argues      that   the

contract     was     a    hybrid        oral-written       contract     and    that   the

district court erred in referring to Corpus Juris Secundum and

treating the purported hybrid contract like an oral contract,


                                               7
Davis has provided no South Carolina Supreme Court precedent

showing that the district court failed to “properly inform[] the

jury of the controlling legal principles” such that it abused

its discretion.   See Hartsell, 123 F.3d at 775.



                                   IV.

     With his third and final argument on appeal, Davis contends

that the district court abused its discretion in refusing to

award him attorneys’ fees and treble damages in connection with

his new work bonus claim.        Reviewing this contention for abuse

of discretion, Wall v. Fruehauf Trailer Servs., 123 F. App’x

572, 579 (4th Cir. 2005), we find none.

     Section 41–10–80(C) of South Carolina’s Wage Payment Act

states that an “employee may recover in a civil action an amount

equal to three times the full amount of the unpaid wages, plus

costs and reasonable attorney’s fees as the court may allow.”

S.C. Code Ann. § 41-10-80 (emphasis added).          The Supreme Court

of   South   Carolina   has   highlighted   the   permissive   statutory

language in holding that “the penalty is discretionary with the

judge” and would be “unjust and harsh” in “those cases where

there is a bona fide dispute . . . .”       Rice v. Multimedia, Inc.,

318 S.C. 95, 98 (1995).       Thus, the question facing a trial court

is “whether, at the time [the defendant denied the plaintiff




                                    8
wages due], it had a reasonable good faith reason for doing so.”

Mathis v. Brown & Brown of S.C., Inc., 389 S.C. 299, 316 (2010).

     In    this      case,    there       can    be    no    doubt   that    a    bona   fide

dispute existed at the time MPW refused Davis the payments he

demanded.         Davis      sought       “earned      bonus      income    in    excess    of

$120,000”      and    expense       reimbursements           of   roughly    $11,000       and

claimed that both amounts were subject to the Wage Payment Act’s

attorneys’ fees and treble damages provisions.                         J.A. 10-11.         Yet

the jury awarded Davis less than 15% of what he sought with his

bonus claim and none of his claimed expenses.                          After summarizing

the evidence, the district court concluded that there existed an

“inconsistency in the understanding of how the new work bonus

would     be   calculated           and    whether          the   bonus     was    properly

authorized,” such that “at the time [MPW] declined to pay a new

work bonus to [Davis], there was a bona fide dispute as to

whether [MPW] owed [Davis] a bonus, and if so, the amount owed.”

J.A. 604.      With this, we cannot disagree—and we summarily reject

Davis’s various, meritless arguments to the contrary.



                                                V.

     In    conclusion,         we     affirm         the    district    court’s     various

rulings.



                                                                                   AFFIRMED


                                                9